Case: 16-70027      Document: 00515053851         Page: 1    Date Filed: 07/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 16-70027                          July 29, 2019
                                                                           Lyle W. Cayce
MELISSA ELIZABETH LUCIO,                                                        Clerk


              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                   Appeal from the United States District Court
                         for the Southern District Court
                              USDC No. 1:13-CV-125


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Melissa Lucio was convicted of murdering her two-year-old daughter
Mariah and sentenced to death. See Lucio v. State, 351 S.W.3d 878, 880 (Tex.
Crim. App. 2011). Her daughter’s body had been badly bruised, but the State’s
examiner concluded that she died from a final blow to the head. The State’s
case against Lucio was built primarily on a videotaped interrogation of Lucio,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-70027     Document: 00515053851         Page: 2   Date Filed: 07/29/2019



                                      No. 16-70027
filmed in the midnight hours just after Lucio’s daughter was declared dead.
After about five hours of interrogation, Lucio admitted to, in her words,
spanking her daughter. The State used those statements to argue to the jury
that she confessed to abusing Mariah and that, by inference, she must have
killed her. Lucio tried to rebut the impact of the interrogation by putting on
an expert witness to explain why she would admit to facts that were not true.
But the state trial court would not allow the expert to testify because it
concluded such testimony was “irrelevant,” depriving Lucio of her most
compelling challenge to the statements.
      Lucio has now sought federal relief under 28 U.S.C. § 2254, arguing she
was deprived of her constitutional right to meaningfully present a complete
defense. She raised that issue first in the state court, but no state court ever
adjudicated the claim. We thus review her claims under a de novo standard of
review. Under that standard, we conclude that the state trial court deprived
Lucio of her constitutional right to present a meaningful defense. We thus
REVERSE the district court’s order denying her claim and REMAND for the
district court to grant Lucio relief.
                                 I.     Background
      Before her daughter’s death in 2007, Lucio lived with nine of her children
and her husband. On a February evening that year, paramedics were called
to Lucio’s home. When they entered the apartment, they found two-year-old
Mariah “unattended and lying on her back in the middle of the floor not
breathing and with no pulse.” Lucio told the paramedics that Mariah had
“fallen down some stairs.” The paramedics took Mariah to an emergency room,
where doctors declared her dead.
      Doctors at the hospital noticed that Mariah’s body had been “severely
abused”; in addition to bruises “covering her body, there were bite marks on
her back, one of her arms had been broken probably about two to seven weeks
                                           2
    Case: 16-70027     Document: 00515053851     Page: 3   Date Filed: 07/29/2019



                                  No. 16-70027
before her death, and she was missing portions of her hair where it had been
pulled out by the roots.”
      That same night, several investigators questioned Lucio. The interview
began just before 10:00 p.m. Lucio told the police that Mariah had fallen down
some stairs outside of her apartment on Thursday night. Though she admitted
that she sometimes spanked her daughters “on the butt,” she repeatedly denied
hitting or abusing Mariah. Over about three hours, her story remained the
same: Her kids were rough with Mariah but she did not know who caused
Mariah’s specific injuries.   She also described Mariah’s physical condition
leading up to her death. Mariah was “sick” on the Saturday that she died and
the Friday before, but Lucio did not take Mariah to the doctor. Mariah would
not eat, and her breathing was heavy. She slept all day Saturday, and she
would lock her teeth together when Lucio would try to feed her.              The
interrogation went on for more than three hours.
      Then, after 1:00 a.m., Texas Ranger Victor Escalon entered the room and
told Lucio—in a long, mostly one-person exchange—that they needed her story
and that everyone would understand. At that point, Lucio told Escalon she
wanted a cigarette and to talk to her husband. Escalon told her she could do
those things after she gave her statement.          Escalon then asked Lucio
repeatedly to tell him “everything.”
      Lucio eventually told him that she “would spank [Mariah], but [Lucio]
didn’t think [she] would spank her, to where . . . to where it got to this point.”
(ellipsis in transcript). At Escalon’s suggestion, Lucio said that the spanking
was “all over [Mariah’s] body.”     Escalon prompted her for more, but she
responded, “I don’t know what you want me to say. I’m responsible for it.” She
maintained that she was not angry at Mariah but was “frustrated” by the other
kids who were “very hyper,” making it difficult to take care of them all. She
also stated that she bit Mariah one day while tickling her; she did not know
                                        3
    Case: 16-70027      Document: 00515053851     Page: 4   Date Filed: 07/29/2019



                                   No. 16-70027
why she did it. While making these statements, Lucio continued to maintain
that she had not hit Mariah in the head and only spanked her. She also stated
that no one else was responsible for Mariah’s injuries and that she was the
only one who spanked her.
        As the interrogation progressed, Escalon identified specific bruising on
Mariah and asked Lucio to tell him how it happened. Lucio usually responded
that she did not know how the bruises occurred and often said she did not hit
her in particular spots. When Escalon insisted she was responsible for specific
bruises, Lucio responded, “I guess I did it. I guess I did it.” She suggested that
some of the other injuries, like scratches, could have been caused by her other
daughters. For some of the bruises, Lucio said she was the one who caused
them, and said she would sometimes spank Mariah when she woke up other
kids.
        Escalon then had Lucio take a break at 1:22 a.m. After the break, officers
took DNA samples from Lucio, then took another break.
        At 3:00 a.m., Escalon resumed the interrogation. He brought in a doll to
have Lucio show him how she bit and spanked Mariah. When showing him
how she bit Mariah, Escalon asked if she was angry at Mariah. She said no,
explained she was frustrated with the other kids, and described how she bit
Mariah after she finished brushing her hair. Escalon then asked Lucio to show
how she spanked Mariah. When she demonstrated, Escalon told her, “Well do
it real hard like . . . like you would do it.” (ellipsis in transcript). When she
said that was how hard she spanked her, Escalon performed what he thought
was a hard spank and had Lucio demonstrate again. He identified several sets
of bruises and had her spank the doll in those areas to demonstrate how she
would have spanked Mariah.
        Lucio was charged with “intentionally and knowingly” causing Mariah’s
death “by striking, shaking or throwing Maria[h] . . . with [her] hand, or foot,
                                         4
    Case: 16-70027    Document: 00515053851     Page: 5   Date Filed: 07/29/2019



                                 No. 16-70027
or other object,” which constituted a capital murder charge. See TEX. PENAL
CODE §§ 19.02(b)(1), 19.03(a). The issue then was not simply whether Lucio
inhumanely neglected Mariah—virtually a given on this record—but whether
she intentionally or knowingly killed Mariah and did so by striking her. See
Louis v. State, 393 S.W.3d 246, 251 (Tex. Crim. App. 2012) (“Capital murder is
a result-of-conduct offense; the crime is defined in terms of one’s objective to
produce, or a substantial certainty of producing, a specified result, i.e. the
death of the named decedent.” (quoting Roberts v. State, 273 S.W.3d 322, 329
(Tex. Crim. App. 2008))).
      The State’s theory of the case depended on two critical points. First, it
sought to prove that Mariah’s death was caused by a fatal blow to the head and
that the fatal blow could not have been from Mariah falling down the stairs.
The State presented testimony from the chief forensic pathologist for Cameron
and Hidalgo Counties, who conducted Mariah’s autopsy. She testified that
Mariah’s cause of death was “blunt force trauma.” The pathologist defined this
as being “beat[en] about the head with something—an object, a hand, a fist, or
slammed.” According to her, the trauma would have occurred within a day
before Mariah’s death. It would have been immediately apparent that Mariah
needed medical attention, as symptoms like vomiting or lethargy would have
appeared “fairly quickly” after the trauma. The pathologist also explained that
a fall down the stairs would not have caused all of Mariah’s injuries. Even
considering just the bruises on her head, the pathologist concluded that a
single fall down the stairs could not have caused all of them. She also testified
that this was the most severe case of child abuse she had ever seen in her
fourteen-year practice. Mariah had more bruises, of varying color and age,
than she had ever seen on one child.
      Second, the State used Lucio’s “confession” to try to establish that she
abused Mariah and, in turn, caused her death. The State admitted the videos
                                       5
    Case: 16-70027     Document: 00515053851     Page: 6   Date Filed: 07/29/2019



                                  No. 16-70027
of Lucio’s interrogation during the first day of trial and immediately played
them for the jury. It later put Escalon on the stand, and he testified about
Lucio’s demeanor during the interrogation. During its closing argument, the
State characterized Lucio’s admission as a “confession,” which proved beyond
a “reasonable doubt that [Lucio] killed that little girl.” It emphasized that
Lucio “did make the statement and the statement that she made was the true
and correct statement at the end. She admitted it. She admitted that she
caused all of the injuries to that child, ladies and gentlemen.” The State also
highlighted Lucio’s demeanor during the interrogation, rhetorically asking
why she would look or act a certain way if all she did “was physically beat the
child, but didn’t cause the death.” It also referenced Escalon’s testimony that
Lucio’s demeanor indicated she was “hiding the truth.”
      Lucio tried to defend against both points. First, she tried to present
evidence that it was possible that Mariah’s head trauma was caused by a fall
down the stairs. She called a neurosurgeon who testified that the blunt force
trauma causing Mariah’s death could have resulted from falling down stairs.
During closing arguments, Lucio’s counsel argued that the State failed to
overcome reasonable doubt because evidence indicated that Mariah’s fatal
injury could have resulted from falling down stairs.
      Second, Lucio wanted to present two expert witnesses to testify that her
interrogation statements were not trustworthy, but the state trial court did not
let them testify.    The first expert was Norma Villanueva, a licensed social
worker with graduate-level education. She was presented to explain “why
[Lucio] would have given police [officers] information . . . that was not correct”
to show that Lucio “admits to things that she didn’t do.” Villanueva’s training
included courses on how to understand what people “are trying to convey by
the way they act, by the way they hold their body, by the way they move their
arms and hands.” Her claimed expertise was based on over twenty years of
                                        6
    Case: 16-70027     Document: 00515053851     Page: 7   Date Filed: 07/29/2019



                                 No. 16-70027
“clinical training and clinical experience [and] a combination of knowing life
span development theories . . . and human behavior social environment
interaction theories.” The state trial court would not permit Villanueva to
testify over doubts that she was qualified to testify on body language
interpretation and concerns that she could not testify about “why [a] statement
is or is not true.”
      The second expert that Lucio wanted to present was Dr. John
Pinkerman, a psychologist who would have testified that Lucio was a “battered
woman” who “takes blame for everything that goes on in the family.” He
formed his opinion after reviewing the interrogation tapes, meeting with Lucio
on four occasions, reviewing her history, and administering various
psychological tests to her. The state trial court prevented Pinkerman from
testifying; it considered his testimony irrelevant because Lucio “denied ever
having anything to do with the killing of the child.”
      Beyond her medical expert and the two excluded experts, Lucio called
one new witness and recalled one of the State’s witnesses. The new witness
was Lucio’s sister, Sonia Chavez, who testified that Lucio “never disciplined
her children.” The recalled witness was Joanne Estrada, a child protective
services worker.      Estrada was asked about whether she had reviewed
documents that showed that Mariah had tantrums while in foster care and had
hit her head on the floor. Estrada testified that she had not come across
anything in Lucio’s file that showed she was “physically abusive to any of the
children.” Lucio presented no other witnesses.
      Ultimately, Lucio was convicted and sentenced to death. Lucio appealed
her conviction, but the Texas Court of Criminal Appeals affirmed. Lucio, 351
S.W.3d at 910. The State’s argument on appeal continued to rely on Lucio’s
interrogation. In responding to Lucio’s sufficiency of the evidence challenge,
the State argued that a “jury could have reasonably concluded that [Lucio] was
                                       7
    Case: 16-70027     Document: 00515053851    Page: 8   Date Filed: 07/29/2019



                                 No. 16-70027
responsible for delivering the fatal blow to Mariah’s head, as she had the
opportunity to do so, and she had admitted to a pattern of abuse that had
continued for some two months.” Id. at 894–95 (emphasis added). The Texas
Court of Criminal Appeals accepted that argument. Id. at 895.
      Lucio also appealed the district court’s decision to bar her experts,
Villanueva and Pinkerman, from testifying. Id. at 897–902. She argued that
she should have been permitted to present Villanueva’s and Pinkerman’s
testimonies to help prove her “confession” was involuntary. Lucio contended
that the jury could have “used it to decide whether the battered woman
voluntarily gave the statement at the station to the police” and to show that
she “would have and did tell the police whatever they wanted her to say.” Id.
at 898.
      The Texas Court of Criminal Appeals rejected Lucio’s arguments for
primarily procedural reasons. It concluded that what she argued on appeal did
“not comport” with the experts’ “proffered testimony at trial.” Id. at 900, 902.
She thus was found to have failed to preserve her arguments for appeal. Id.
The court alternatively noted that Villanueva’s and Pinkerman’s testimonies
were only marginally relevant to the issue of whether Lucio’s alleged
confession was voluntary under state law. See id. at 900–02. Finally, it
footnoted that excluding Villanueva’s testimony would have been harmless “in
light of appellant’s subsequent admission during her recorded statement that
she abused Mariah, followed by her demonstrating such abuse with the doll.”
Id. at 901 n.25.     It did not appear to make that same conclusion about
Pinkerman’s testimony.
      After Lucio lost her appeal, she sought state habeas relief. As with her
direct appeal, she argued that Villanueva’s and Pinkerman’s testimony should
have been admitted. This time, though, she distinguished her argument as
going “to the core of the case—whether [Lucio] was likely to have engaged in
                                       8
    Case: 16-70027     Document: 00515053851    Page: 9    Date Filed: 07/29/2019



                                 No. 16-70027
ongoing abuse of Mariah.” She stated that the issue was the deprivation of
“the constitutional right to present a complete defense,” and cited a state law
case that relied on the Federal Constitution for that right. This issue is the
only one on which a COA was granted and, using the terminology from that
order, we refer to this as the “complete defense” claim.
      The state habeas court rejected her argument. It concluded that her
claim was “nearly identical to [the issues] raised on direct appeal,” and she had
not presented any additional evidence in support of the claim. Her claim thus
failed. The state habeas court also concluded that the “district court did not
abuse its discretion in excluding” the expert testimony. It concluded that
Villanueva was not an expert in “interpreting body language and patterns of
behavior during police interviews.” It separately concluded that Pinkerman’s
testimony “had no relevance to the question of [Lucio’s] guilt or innocence.”
      Lucio appealed the state habeas court’s decision. The Texas Court of
Criminal Appeals adopted the habeas court’s findings of fact and conclusions
of law. It noted that some of the issues Lucio raised were procedurally barred,
but her “complete defense” claim was not among those found barred.
      Lucio later filed an application for federal habeas relief pursuant to 28
U.S.C. § 2254 in federal district court, again asserting her “complete defense”
claim. The district court rejected the claim. It concluded that she had not
shown that the state trial court’s “exclusion of Villanueva’s testimony on the
basis of Villanueva’s lack of expert qualifications was incorrect” and there were
no indications of “police misconduct, or any police action that rendered Lucio’s
statements involuntary.” The district court considered Pinkerman’s testimony
to be “only tangentially related to the question of Lucio’s guilt or innocence.”
It also noted that the “evidence that anyone but Lucio inflicted the fatal
injuries is tenuous at best.”


                                       9
    Case: 16-70027     Document: 00515053851     Page: 10   Date Filed: 07/29/2019



                                  No. 16-70027
      Lucio filed a timely notice of appeal and this court granted her a COA on
“the question of whether the exclusion of Lucio’s proffered experts on the
credibility of her alleged confession violated her constitutional right to present
a complete defense.”
                                II.   Discussion
      Lucio asserts that she was deprived of her due process right to present a
complete defense when the district court excluded the testimony of Villanueva
and Pinkerman. To prevail, she must satisfy the statutory requirements of
AEDPA. She and the State dispute whether AEDPA’s typical standard of
review—whether the state court’s adjudication was “contrary to, or involved
an unreasonable application of, clearly established Federal law, as determined
by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1)—applies
here. Lucio asserts her claim should be reviewed de novo instead of under §
2254(d)’s stringent standard, because the claim was not “adjudicated on the
merits,” as that provision requires.         The State argues the claim was
adjudicated on the merits or, if it was not adjudicated, it is because Lucio failed
to present the claim to the state court. Both parties assert they win on the
merits of Lucio’s claim regardless of the standard of review. We begin by
addressing the procedural questions and then turn to the merits.
   A. Exhaustion and Standard of Review
      The State argues that Lucio did not exhaust her claim or, alternatively,
that her claim is subject to the strict standards of review under § 2254(d)(1).
We reject those arguments. Lucio exhausted her “complete defense claim,” and
the state court did not adjudicate that claim.
      We begin with exhaustion. A petitioner seeking federal relief under
§ 2254 must first exhaust her state remedies. See 28 U.S.C § 2254(b)(1)(A).
The State argues that Lucio did not exhaust her claim because she argued a
state law claim in state court, not a federal constitutional claim. To exhaust a
                                        10
   Case: 16-70027     Document: 00515053851       Page: 11   Date Filed: 07/29/2019



                                   No. 16-70027
claim, a “prisoner must ‘fairly present’ [her] claim in each appropriate state
court (including a state supreme court with powers of discretionary review),
thereby alerting that court to the federal nature of the claim.” Baldwin v.
Reese, 541 U.S. 27, 29 (2004).
      Lucio fairly presented her claim in state court. A prisoner can exhaust
a claim in state court by raising it through post-conviction proceedings, even if
she did not raise it in her direct appeal. See Orman v. Cain, 228 F.3d 616, 620
& n.6 (5th Cir. 2000). Lucio’s argument to the state habeas court flagged her
“complete defense” argument as a “constitutional” issue and cited a Texas case
that relied exclusively on the Federal Constitution. See Wiley v. State, 74
S.W.3d 399, 405–07 (Tex. Crim. App. 2002)); Wiley v. State, No. 03-99-00047-
CR, 2000 WL 1124975, at *1 (Tex. App. Aug. 10, 2000) (discussing exclusively
the Federal Constitution).       Texas does not appear to have recognized (or
rejected) a “complete defense” right under its own constitution, and Lucio did
not mention state evidentiary rules or standards in her state filings. So her
argument could not easily be mistaken for raising an exclusively state law
claim. After the state habeas court rejected her claim, Lucio sought review
from the Texas Court of Criminal Appeals, which also rejected her claim. She
has thus exhausted the claim.
      We need not decide whether Lucio’s claim was procedurally defaulted in
state court and thus provided an adequate and independent state ground to
support the state court’s judgment. Default on state law grounds is a separate
doctrine related to the exhaustion requirement. See Davila v. Davis, 137 S. Ct.
2058, 2064 (2017). The State has not argued, either below or on appeal, that
Lucio defaulted her complete defense claim on state law grounds. We are not
required to raise the issue sua sponte, though we retain discretion to do so. See
Trest v. Cain, 522 U.S. 87, 89 (1997); Magouirk v. Phillips, 144 F.3d 348, 357–
58 (5th Cir. 1998); Smith v. Johnson, 216 F.3d 521, 524 (5th Cir. 2000) (per
                                        11
   Case: 16-70027     Document: 00515053851      Page: 12   Date Filed: 07/29/2019



                                  No. 16-70027
curiam); Moreno v. Dretke, 450 F.3d 158, 165 n.3 (5th Cir. 2006). We decline
to do so. Before we could conclude that an adequate state law ground existed,
we would have to determine that the state rule barring consideration was
“firmly established and regularly followed.” Walker v. Martin, 562 U.S. 307,
316 (2011) (internal quotation marks omitted). We have found no Texas case
law regarding the appropriate time to raise a “complete defense” claim. Then,
even if we concluded there was an adequate and independent state law ground,
we would have to determine whether there was “cause” that would excuse
Lucio’s state default. See Davila, 137 S. Ct. at 2064–65. These hurdles are
likely why the State forfeited any argument that Lucio defaulted her claim on
state law grounds. We thus decline to raise the issue sua sponte.
      The parties do dispute whether Lucio’s “complete defense” claim was
adjudicated on the merits. A claim is adjudicated on the merits if a state court
issues an opinion rejecting the claim, and state courts are presumed to have
rejected a claim on the merits if a written order is silent regarding a claim. See
Johnson v. Williams, 568 U.S. 289, 300–01 (2013). That presumption may be
rebutted by some “indication” or “state-law procedural principles to the
contrary.” Id. at 298 (quoting Harrington v. Richter, 562 U.S. 86, 99 (2011)).
The Supreme Court provided rhetorical examples of indications that the
presumption should not apply, including:
         • If the state standard, “in at least some circumstances[,] . . . is less
            protective” than the federal standard, Id. at 301;
         • If the state and federal standards are “quite different” and a party
            makes “no effort to develop” the alternative standard, id.; or
         • If a party only passingly cites the relevant standard, id.
Thus, “while the . . . presumption is a strong one that may be rebutted only in
unusual circumstances, it is not irrebuttable.” Id. at 302.


                                       12
   Case: 16-70027      Document: 00515053851    Page: 13   Date Filed: 07/29/2019



                                 No. 16-70027
      The state court did not expressly adjudicate Lucio’s claim. The State
argues that the state habeas court adjudicated the claim in paragraphs thirty-
nine and forty of its findings of fact and conclusions of law. Those paragraphs
address state evidentiary standards and assert that Lucio’s claim was
redundant of her direct appeal argument. But Lucio explicitly framed her
argument as a constitutional claim distinct from what she argued on direct
appeal. The state habeas court’s order thus did not adjudicate the claim that
Lucio made.
      Lucio has rebutted the presumption of adjudication. Lucio has identified
aspects of her case that are like those that the Supreme Court suggested could
rebut the presumption of adjudication. Instead of adjudicating her actual
claim, the state habeas court adjudicated a similar state claim. It likely did so
because the State responded to Lucio’s argument as though it should be
adjudicated on state evidentiary standards. But the standards for Lucio’s
constitutional claim and state evidentiary rules are “quite different” from each
other. Williams, 568 U.S. at 301. Indeed, the whole point of Lucio’s “complete
defense” claim is that, even if state evidentiary laws were correctly followed,
she was deprived of a constitutional right.      The state habeas court thus
adjudicated a separate issue without addressing the heart of Lucio’s claim
under the appropriate standards. This case thus fits one of the examples the
Supreme Court recognized as rebutting the presumption of adjudication on the
merits. See id. The state habeas court did not adjudicate Lucio’s “complete
defense” claim.
      Consequently, Lucio’s claim is subject to de novo review in federal
district court and on appeal. See id. at 301–02; Lewis v. Thaler, 701 F.3d 783,
787 (5th Cir. 2012).




                                       13
    Case: 16-70027        Document: 00515053851          Page: 14     Date Filed: 07/29/2019



                                       No. 16-70027
   B. “Complete Defense” Claim
       Lucio argues she was deprived of the right to present a complete defense.
She argues that by excluding Villanueva’s and Pinkerman’s testimony, the
trial court made it impossible for her to meaningfully dispute the importance
and meaning of the videotaped interview.                     We agree that excluding
Pinkerman’s testimony deprived her of the right to present a complete defense;
because we do, we do not need to examine whether excluding Villanueva’s
testimony was also a violation of her constitutional rights. 1
       The Supreme Court has recognized that the Constitution guarantees
criminal defendants a “meaningful opportunity to present a complete defense.”
United States v. Scheffer, 523 U.S. 303, 329 (1998) (quoting Crane v. Kentucky,
476 U.S. 683, 690 (1986)). In a series of cases, it held that the applications of
various state evidentiary rules infringed that right. 2 Though the Supreme
Court’s case law has “typically focus[ed] on categorical prohibitions of certain
evidence,” Caldwell v. Davis, 757 F. App’x 336, 339 (5th Cir. 2018) (per curiam),
we have at least once held that a state court’s application of a discretionary


       1 At the very least, the exclusion of Villanueva’s testimony raises concerns about the
fairness of the trial. The State asked Ranger Escalon to describe Lucio’s demeanor during
her interrogation; he responded that it indicated that she was saying, “I did it.” The State
then asked him to detail his experience interviewing people and to contrast Lucio’s demeanor
with others’ demeanor. Escalon did not indicate he had any formal training on reading body
language. By contrast, Villanueva did have such training and was not allowed to testify on
that subject.
       2 See Crane, 476 U.S. at 684, 691 (holding that the state court’s exclusion of evidence
probative of the credibility of the defendant’s confession because the proffered evidence was
relevant to voluntariness, an issue the court had already ruled on, violated the defendant’s
right to a fair trial under the Sixth and Fourteenth Amendments); Washington v. Texas, 388
U.S. 14, 15, 23 (1967) (holding that a state statute barring the defendant from calling a
“principal[], accomplice, or accessor[y] in the same crime” as a witness in his defense violated
the defendant’s rights to call witnesses in his own defense and to compulsory process for
obtaining such witnesses); Chambers v. Mississippi, 410 U.S. 284, 297–98, 302–03 (1973)
(holding that the Mississippi voucher and hearsay rules were unconstitutional as applied to
the extent that they prevented the defendant from: (1) putting on evidence of a third party’s
confession to the crime with which the defendant was charged and (2) challenging that
witness’s subsequent retraction).
                                              14
    Case: 16-70027    Document: 00515053851      Page: 15    Date Filed: 07/29/2019



                                  No. 16-70027
evidentiary rule violated a defendant’s right to present a complete defense. See
Kittelson v. Dretke, 426 F.3d 306, 321 (5th Cir. 2005) (per curiam).
      But the right to present a complete defense is not unfettered.           The
Supreme Court has “found the exclusion of evidence to be unconstitutionally
arbitrary or disproportionate only where it has infringed upon a weighty
interest of the accused.” Scheffer, 523 U.S. at 308. “[T]he Constitution leaves
to the judges who must make [evidentiary] decisions ‘wide latitude’ to exclude
evidence that is ‘repetitive . . . , only marginally relevant’ or poses an undue
risk of ‘harassment, prejudice, [or] confusion of the issues.’” Crane, 476 U.S.
at 689–90 (ellipsis and third set of brackets in the original) (quoting Delaware
v. Van Arsdall, 475 U.S. 673, 679 (1986)); see also Patterson v. Cockrell, No. 01-
11170, 2002 WL 432402, at *2 (5th Cir. 2002) (unpublished) (per curiam)
(“Crane cannot be interpreted to convert every arguable misapplication of state
evidentiary rules into an unconstitutional denial of a fair trial.”).
      The trial court’s decision to exclude Pinkerman’s testimony “infringed
upon a weighty interest of the accused” so as to be “unconstitutionally
arbitrary.”   Scheffer, 523 U.S. at 308.      Lucio’s counsel made clear that
Pinkerman would present expert evidence that, as a result of her psychological
profile, Lucio “takes blame for everything that goes on in the family. . . . She
takes blame for everything that goes on in the house,” even for acts that she
did not commit. The state trial court concluded that Lucio “admitted actions
that she took that could have resulted in the death. But she denied ever having
anything to do with the killing of the child.” It thus had “a hard time figuring
out how it goes to the guilt or innocence” and denied Lucio the opportunity to
present Pinkerman’s testimony.
      The trial court’s conclusion was inconsistent with the reality of this trial.
Lucio’s admissions of abuse within her interrogation statement were the most
significant evidence in the case. See, e.g., Arizona v. Fulminante, 499 U.S. 279,
                                        15
    Case: 16-70027      Document: 00515053851        Page: 16     Date Filed: 07/29/2019



                                     No. 16-70027
297 (1991) (“Absent the confessions, it is unlikely that [the defendant] would
have been prosecuted at all, because the physical evidence from the scene and
other circumstantial evidence would have been insufficient to convict.”);
Bruton v. United States, 391 U.S. 123, 139 (1968) (“[T]he defendant’s own
confession is probably the most probative and damaging evidence that can be
admitted against him.”). The State presented no physical evidence or witness
testimony directly establishing that Lucio abused Mariah or any of her
children, let alone killed Mariah. Instead, it presented Lucio’s interrogation
statement—admitted and played during the testimony of its first witness—as
its crucial source of proving she committed the act. The State’s theory was that
Lucio’s interrogation admissions were true, that she was responsible for a
pattern of brutal abuse of Mariah, and that, from these admissions, the jury
could infer beyond a reasonable doubt that Lucio also struck the fatal blow to
the head that killed the child. In closing argument, the State summarized its
case by contending that Lucio must have killed Mariah because she abused
her. The only evidence it cited in closing to establish that Lucio abused her
was Lucio’s “confession.”        On appeal, when it argued the evidence was
sufficient to convict Lucio, it again relied on the assertion that Lucio “admitted
to a pattern of abuse.” See Lucio, 351 S.W.3d at 894–95 (internal quotation
mark omitted). Contrary to the state trial court’s conclusion, the interrogation
statement played a pivotal role in the State’s case as to guilt or innocence.
      If the interrogation statement is taken away—or its validity is
undermined—then the State’s case becomes much more tenuous. A reasonable
juror would have much less reason to infer that Lucio—rather than her
husband, other children, or Mariah herself 3—caused Mariah’s injuries, much



      3  Lucio’s counsel introduced evidence about records that reported that Mariah would
hit her head against the ground when throwing a tantrum.
                                           16
    Case: 16-70027    Document: 00515053851     Page: 17   Date Filed: 07/29/2019



                                 No. 16-70027
less her fatal head injury. To the extent that there was evidence beyond Lucio’s
statement that implicated her—such as opportunity as Mariah’s primary
caretaker—it pales in comparison to the force of an apparent confession of
abuse.
      As critical as that evidence was to the State, explaining why it could not
be trusted was as critical to Lucio’s defense. To paraphrase the Supreme
Court, why Lucio would confess to abusing her daughter if she did not actually
abuse her was a “question every rational juror need[ed] answered” before
acquitting. Crane, 476 U.S. at 689. Lucio attempted to explain the alleged
confession with Pinkerman’s testimony. Neither the State nor the state trial
court questioned Pinkerman’s expert credentials. Pinkerman’s opinion was
that Lucio was susceptible to taking blame for something that was not her fault
and that this behavior was manifested in the interrogation video. It thus cast
doubt on the State’s key evidence and was paramount to Lucio’s defense. The
state trial court’s exclusion of Pinkerman’s testimony impinged on Lucio’s
“weighty interest” in explaining why her “confession” to abuse did not support
an inference of guilt beyond a reasonable doubt. Scheffer, 523 U.S. at 308.
      The exclusion bears the hallmark sign of arbitrariness: complete
irrationality.   The state trial court asserted that Pinkerman’s testimony’s
casting doubt on the veracity of the interrogation statement was not relevant
because Lucio did not admit she struck the fatal blow.         But the State’s
argument that Lucio struck the fatal blow relied on an inference from the
statements that she abused Mariah. To undercut the State’s premise (i.e.,
Lucio abused Mariah) is to undercut its conclusion (i.e., Lucio killed Mariah).
“In the absence of any valid state justification, exclusion of this kind of
exculpatory evidence deprives a defendant of the basic right to have the
prosecutor’s case encounter and ‘survive the crucible of meaningful adversarial
testing.’” Crane, 476 U.S. at 690–91 (quoting United States v. Cronic, 466 U.S.
17
    Case: 16-70027        Document: 00515053851          Page: 18     Date Filed: 07/29/2019



                                       No. 16-70027
648, 656 (1984)). 4 We thus conclude that the state court’s ruling was “of such
a magnitude or so egregious that [it] render[ed] the trial fundamentally
unfair.” Gonzalez v. Thaler, 643 F.3d 425, 430 (5th Cir. 2011).
       Our conclusion bears strong resemblance to our previous conclusion in
Kittelson v. Dretke, where we concluded that a state trial court deprived a
defendant of the right to present a complete defense. See 426 F.3d at 321.
There, a state court prohibited a defendant accused of sexually assaulting a
young girl from “mention[ing] or allud[ing] to” the fact that one of the girl’s
friends had also accused him of sexual assault, only to later recant. Id. at 309–
12, 321. But the State was permitted to present evidence that the friend was
present and questioned about the abuse. Id. Like here, the state trial court in
Kittelson was not “concerned about the prejudicial effect of the jury hearing”
the excluded testimony. Id. at 321. Like here, the other evidence that the
defendant was permitted to present did not go “directly” to the “critical”
evidence that the State presented. Id. The same type of unfair, arbitrary
consequences present in Kittelson are present in Lucio’s case.
       The State primarily contends that the state trial court’s decision was not
arbitrary based on a rationale that the state trial court never considered. It
argues that Pinkerman’s testimony would have been “tantamount to a direct



       4 But even assuming the state trial court were right that the only issue was whether
she struck the fatal blow and that evidence undermining the interrogation statement was
not relevant, its ruling would still be arbitrary. Based on those assumptions, the state trial
court should not have admitted the interrogation in the first place. As the state trial court
said, Lucio does not admit to striking the fatal blow, so it would not (on the assumptions it
made) go to her guilt or innocence. Worse yet, admitting such an irrelevant video would be
far more prejudicial to Lucio than admitting Pinkerman’s testimony would be to the State.
So even if the state trial court’s theory were right, the decision to permit the State’s
irrelevant, prejudicial evidence but exclude Lucio’s irrelevant, non-prejudicial evidence is
arbitrary. Favoring the State over Lucio on such a critical issue also approaches irrationality.
See Kubsch v. Neal, 838 F.3d 845, 858 (7th Cir. 2016) (“Arbitrariness might be shown by a
lack of parity between the prosecution and defense; the state cannot regard evidence as
reliable enough for the prosecution, but not for the defense.”).
                                              18
    Case: 16-70027        Document: 00515053851           Page: 19      Date Filed: 07/29/2019



                                        No. 16-70027
opinion on truthfulness” and was therefore inadmissible under other state
evidentiary rules. That argument suffers two problems. First, it relies on state
evidentiary rules that address bolstering a witness’s trial testimony. See Yount
v. State, 872 S.W.2d 706 (Tex. Crim. App. 1993); Duckett v. State, 797 S.W.2d
906 (Tex. Crim. App. 1990), disapproved of by Cohn v. State, 849 S.W.2d 817
(Tex. Crim. App. 1993). Setting aside the fact the State’s brief ignores the
nuance in those rules, the State’s argument lacks any force because Lucio was
not a witness at trial and because Pinkerman was not there to bolster her
credibility. Second, the State does not explain why excluding Pinkerman’s
testimony under those state evidentiary rules would not have denied her the
right to present a meaningful defense any more than excluding it under
relevance rules would. 5
       The exclusion of Pinkerman’s testimony prejudiced Lucio. “Complete
defense” claims are subject to harmless error analysis. See United States v.
Skelton, 514 F.3d 433, 438 (5th Cir. 2008).                  As discussed above, Lucio’s
interrogation statement was the most significant evidence in the case, on
which the State repeatedly relied. None of the alternative evidence the State
points to as making the exclusion harmless comes close to the impact of the
interrogation statement. 6 So this is not a situation where the evidence is so


       5 In passing, the State argues that the state trial court’s decision was proper because
Pinkerman’s bill of particulars—the procedural mechanism used to capture what an excluded
witness would have testified about—did not specifically mention battered wife syndrome.
But the bill of particulars tracks the same type of evidence that Lucio’s counsel argued
Pinkerman would present, even if they do not use the same terms. Moreover, the state trial
court excluded Pinkerman’s testimony before he offered his bill of particulars, so Pinkerman’s
subsequent summary is of little value in deciding whether the state trial court’s actions were
arbitrary.
       6 The State’s best alternative evidence is a statement from a police officer that, after
Lucio’s arrest and while driving, Lucio used the phone to call a sister. According to the officer,
Lucio told her sister, “Don’t blame, Robert [i.e., her husband]. This was me. I did it. So don’t
blame Robert.” Though this is evidence in the State’s favor, it pales in comparison to the
power of Lucio’s videotaped “confession,” which went unchecked. It was a hearsay statement
                                               19
    Case: 16-70027       Document: 00515053851          Page: 20     Date Filed: 07/29/2019



                                       No. 16-70027
overwhelming that Lucio would have been convicted regardless.                       Without
Pinkerman’s testimony, Lucio’s only evidence left to rebut the notion she
abused her children was her sister’s testimony. The arbitrary exclusion of
Pinkerman’s testimony prejudiced her.
       Preventing Pinkerman from testifying infringed Lucio’s right to
meaningfully present a complete defense and it was not harmless error.
                                   III.    Conclusion
       Consequently, we REVERSE the district court’s order and REMAND for
the district court to grant Lucio relief.




without the context of what was being said on the other end of the phone. Additionally, the
credibility of the officer’s testimony is subject to attack. He did not create a log of Lucio’s
alleged statements until nearly sixteen months after he interacted with Lucio—the month
before trial.
                                             20